BLUE, Judge.
Kenneth Leopold appeals the order designating him as a sexual predator. We affirm that designation. See State v. Colley, 744 So.2d 1172 (Fla. 2d DCA 1999); Collie v. State, 710 So.2d 1000 (Fla. 2d DCA 1998). However, we strike the provision of the order requiring a hearing pursuant to section 775.225, Florida Statutes (1995), because that version of The Florida Sexual Predators Act does not apply to Leopold.
Affirmed in part; hearing provision stricken.
CAMPBELL, A.C.J., and STRINGER, J., Concur.